926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,v.Michael JOHNSON, Rapid Rentals, Inc., A D.C. Corporation, et al.
No. 90-7111.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED.
Before SILBERMAN, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c) (August 1, 1987).  Appellant claims that appellee is liable for injuries caused by the lessee of one of its automobiles.  Because District of Columbia law holds the lessor of an automobile responsible for such injuries only when it consents to the use of its automobile, see D.C.Code Sec. 40-408, and because appellee did not consent to the use of its automobile by the lessee, appellee is not liable.  It is


2
ORDERED and ADJUDGED, by this Court, that the judgment of the District Court appealed from in this case is hereby affirmed.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2) (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.